UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2007 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period Fromto SWEET SUCCESS ENTERPRISES, INC. (Name of small business issuer specified in its charter) Nevada 000-51542 54-2088620 (State or other jurisdiction of incorporation (Commission File No.) (I.R.S. Employer Identification No.) 1250 NE Loop 410, Suite 630 San Antonio, Texas 78209 (Address of principal executive offices) (210) 824-2496 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:YesTNo£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT As of November 9, the issuer had 26,987,402 shares of common stock outstanding and 110,000 shares of preferred stock outstanding. Transitional Small Business Disclosure Format:Yes£NoT SWEET SUCCESS ENTERPRISES, INC. Quarterly Report on Form 10-QSB Quarterly Period Ended September 30, 2007 Table of Contents PART I — FINANCIAL INFORMATION 1 Item 1. Financial Statements 1 Balance Sheets as of September 30, 2007 (unaudited) and December 31, 2006 2 Statements of Operations (unaudited) - For the nine and three months ended September 30, 2007 and 2006 and cumulative from January 1, 2003 to September 30, 2007 3 Statements of Cash Flows (unaudited) - For the nine months ended September 30, 2007 and 2006 and cumulative from January 1, 2003 to September 30, 2007 4 Notes to Financial Statements 6 Item 2. Management’s Discussion and Analysis or Plan of Operation 27 Item 3. Controls and Procedures 38 PART II — OTHER INFORMATION 38 Item 1. Legal Proceedings 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 40 Item 4. Submission of Matters to a Vote of Security Holders 40 Item 5. Other Information 40 Item 6. Exhibits and Reports on Form 8-K 41 SIGNATURES 42 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Financial Statements The accompanying financial statements have been prepared in accordance with generally accepted accounting principles for interim financial reporting and pursuant to the rules and regulations of the Securities and Exchange Commission (“Commission”). While these statements reflect all normal recurring adjustments which are, in the opinion of management, necessary for fair presentation of the results of the interim period, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. For further information, refer to the financial statements and footnotes thereto, which are included in the Company’s Annual Report on Form 10-KSB, previously filed with the Commission on February 14, 2007. 1 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Balance Sheets September30, 2007 December31, 2006 Assets (unaudited) Current assets Cash $ 1,206 $ 676,115 Accounts receivable — trade 115,418 62,554 Accounts receivable — officer — 9,797 Inventories, net of reserve of $136,800 and $107,500 as of September 30, 2007 and December 31, 2006, respectively 104,277 258,320 Prepaid expenses 203,773 159,296 Total current assets 424,674 1,166,082 Non-current assets Property and equipment, net of accumulated depreciation 34,925 47,549 Debt issuance costs, net of amortization of $430,392 and $144,534 as of September 30, 2007 and December 31, 2006, respectively 272,211 728,047 Intangible assets 200,000 200,000 Total non-current assets 507,136 975,596 Total assets $ 931,810 $ 2,141,678 Liabilities and Stockholders’ Equity (Deficit) Current liabilities Accounts payable — trade $ 797,906 $ 570,675 Accrued compensation 560,219 27,289 Accrued expenses 682,230 111,483 Deferred revenue 110,743 74,199 Common stock shares to be issued 225,637 78,000 Note payable to director 50,000 25,000 Notes payable to officer 65,187 — Notes payable, net of debt discount of $158,140 at September 30, 2007 163,995 — Derivative financial instruments at estimated fair value 4,785,847 8,166,756 Convertible debt, net of debt discount of $988,164 and $2,734,225 as of September 30, 2007 and December 31, 2006, respectively 1,221,405 565,775 Total current liabilities 8,663,169 9,619,177 Commitments and Contingencies Stockholders’ Equity (Deficit) Preferred stock, authorized 10,000,000 shares; $.0001 par value, 110,000 and 140,000 shares issued and outstanding (liquidation preference $11 and $14) as of September 30, 2007 and December 31, 2006 respectively 11 14 Common stock, authorized 60,000,000 shares; $.0001 par value; 24,199,355 and 15,302,545 shares issued and outstanding as of September 30, 2007 and December 31, 2006, respectively 2,421 1,531 Subscription receivable (44,576 ) — Additional paid-in capital 9,893,587 5,793,511 Deficit accumulated in development stage (17,582,802 ) (13,272,555 ) Total stockholders’ equity (deficit) (7,731,359 ) (7,477,499 ) Total liabilities and stockholders’ equity (deficit) $ 931,810 $ 2,141,678 See notes to financial statements. 2 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Statements of Operations (Unaudited) Nine Months Ended September30, Three Months Ended September30, Cumulative from January1, 2003 to 2007 2006 2007 2006 September30, 2007 Revenue $ 71,477 $ 95,665 $ 12,033 $ 14,172 $ 180,766 Cost of sales 520,631 154,172 468,976 54,007 868,091 Gross margin (loss) (449,154 ) (58,507 ) (456,943 ) (39,295 ) (687,325 ) Selling, general and administrative expenses 3,145,035 3,370,847 760,596 1,215,991 14,205,276 Loss from operations (3,594,189 ) (3,429,354 ) (1,217,539 ) (1,255,286 ) (14,892,601 ) Interest income 2,716 7,962 6 7,962 24,968 Depreciation expense (12,623 ) — (4,207 ) — (15,568 ) Interest expense (177,331 ) (51,648 ) (54,987 ) (31,705 ) (306,991 ) Other income (expense) (12,171 ) — (44,839 ) — (12,171 ) Write-off of unamortized debt discount and issuance costs, due to debt conversion (872,265 ) — (148,644 ) — (872,265 ) Loss on extinguishment of notes payable — (545,557 ) — — (545,557 ) Derivative financial instruments expense — (3,599,190 ) — (3,599,190 ) (3,599,190 ) Amortization of debt discount (1,136,065 ) (142,866 ) (378,744 ) (142,866 ) (1,701,840 ) Amortization of debt issuance costs (285,858 ) (34,377 ) (79,576 ) (34,377 ) (430,392 ) Change in estimated fair value of derivatives 1,789,197 1,455,410 4,583,842 1,455,410 4,780,463 Total other income (expense) (704,400 ) (2,910,266 ) 3,872,851 (2,344,766 ) (2,678,543 ) Net income (loss) $ (4,298,589 ) $ (6,339,620 ) $ 2,655,312 $ (3,600,052 ) $ (17,571,144 ) Basic income (loss) per share $ (0.22 ) $ (0.44 ) $ 0.12 $ (0.24 ) Diluted income (loss) per share $ (0.22 ) $ (0.44 ) $ (.06 ) $ (0.24 ) Shares used to compute basic income (loss) per share $ 19,247,871 $ 14,308,809 $ 22,942,416 $ 15,223,904 Shares used to compute diluted income (loss) per share $ 19,247,871 $ 14,308,809 $ 32,516,710 $ 15,223,904 See notes to financial statements. 3 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Statements of Cash Flows (Unaudited) Nine Months Ended September30, Cumulative from January1, 2003 to 2007 2006 September30, 2007 Cash flows from operating activities Net loss $ (4,298,589 ) $ (6,339,620 ) $ (17,571,144 ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation 1,028,629 2,062,473 7,265,915 Employee stock option expense 438,615 — 444,159 Depreciation expense 12,623 — 15,568 Inventory reserves 29,300 15,452 136,800 Repricing of warrants upon change in exercise price — — 1,414,749 Loss on extinguishment of notes payable — 545,557 545,557 Non-cash interest expense — 12,859 12,859 Derivative financial instruments expense — 3,599,190 3,599,190 Write-off of unamortized debt discount and issuance costs, due to conversion 872,265 — 872,265 Amortization of debt discount 1,136,065 142,866 1,701,840 Amortization of debt issuance costs 285,858 34,377 430,392 Change in fair value of derivative instruments (1,789,197 ) (1,455,410 ) (4,780,463 ) Other net non-cash income and expense 14,234 — 14,234 Change in assets and liabilities: Accounts receivable — trade (52,864 ) (8,367 ) (115,418 ) Accounts receivable — officer 9,797 (12,627 ) — Inventories 124,743 (284,879 ) (241,077 ) Prepaid expenses 129,209 (97,874 ) (2,747 ) Accounts payable – trade 227,231 208,228 774,852 Accrued compensation 532,930 5,171 816,219 Accrued expenses 129,462 37,526 242,095 Deferred revenue 36,544 — 110,743 Net cash used in operating activities (1,133,145 ) (1,535,078 ) (4,313,412 ) Cash flows from investing activities Purchase of property and equipment — (10,520 ) (50,494 ) Net (payments) collections on loans to/from affiliate — — 970 Net cash provided by (used in) investing activities — (10,520 ) (49,524 ) Cash flows from financing activities Proceeds from the issuance of convertible debt — 3,300,000 3,300,000 Debt issuance costs related to the convertible debt (16,259 ) (449,738 ) (513,533 ) Principal payments on note payable — — (50,000 ) Proceeds on note payable 87,964 420,000 607,964 Net proceeds (repayments) on note payable to/from officer 65,187 (62,941 ) 65,187 Net proceeds on note payable to director 50,000 25,000 75,000 Net proceeds (repayments) on note payable to affiliate — (85,412 ) — Proceeds from issuance of common stock 271,344 100,000 841,344 Proceeds from exercise of warrants — 17,500 38,150 Net cash provided by (used in) financing activities 458,236 3,264,409 4,364,112 Net increase (decrease) in cash (674,909 ) 1,718,811 1,176 Cash — beginning of period 676,115 — 30 Cash — end of period $ 1,206 $ 1,718,811 $ 1,206 Supplemental disclosures of cash flow information: Cash paid for interest $ — $ 2,165 $ 11,263 See notes to financial statements. 4 Table of Contents Supplemental disclosure of non-cash activity: 2007 Activity During the nine months ended September 30, 2007, $1,090,431 of convertible notes and $67,042 of related accrued interest were converted to 3,739,534 registered and 1,925,588 unregistered shares of common stock.In connection with these conversions, $1,497,508 was transferred from the liability for derivative financial instruments to additional paid-in capital. During the nine months ended September 30, 2007, the $25,000 note payable to director and accrued interest were converted to common stock. During the nine months ended September 30, 2007, a non-employee consultant exercised 400,000 stock options utilizing the cashless stock option feature.The fair value of the options at time of issuance was determined to be $101,565. Due to an error the consultant received too many shares under the cashless exercise.As of September 30, 2007, the Company had a $40,000 subscription receivable related to this over issuance of shares. As a result of the adoption of Financial Accounting Standards Board (“FASB”) FASB Staff Position EITF 00-19-2, “Accounting for Registration Payment Arrangements” (the “FSP” or “FSP EITF 00-19-2”) effective January 1, 2007, $528,000 was recorded as a contingent liability for registration rights related to the common shares issuable upon conversion and the Series A and B warrant shares, with a charge to opening accumulated deficit of $11,657 and the removal of $516,343 from the liability for derivative financial instruments. During the nine months ended September 30, 2007, the Company issued options to purchase 700,000 shares of the Company’s common stock, originally valued at $167,644, to consultants for services, of which $116,119 is included in prepaid expenses at September 30, 2007.The Company also issued or agreed to issue 1,415,000 shares of common stock to a consultant for services, originally valued at $367,250, of which $84,825 is included in prepaid expenses at September 30, 2007 During the nine months ended September 30, 2007, the Company issued notes payable totaling $252,500 and granted 822,500 shares of common stock to investors in exchange for proceeds of $252,500.As a result, a discount of $234,172 was recorded related to the notes payable.An additional 15,000 shares were issued to an investor with a value of $4,576.The note was not finalized and the value of the shares is included in subscriptions receivable at September 30, 2007. During the nine months ended September 30, 2007, 30,000 shares of preferred stock were converted to 300,000 shares of common stock. 2006 Activity During the nine months ended September 30, 2006, the Company had the following transactions: The Company issued options to purchase 150,000 shares of the Company’s common stock, originally valued at $75,080, to a consultant for services, of which $37,540 is included in prepaid expenses at September 30, 2006. The Company issued 100,000 shares of common stock, valued at $62,000 to consultants for services, of which $31,000 is included in prepaid expenses at September 30, 2006. The Company issued 125,000 shares of common stock, valued at $112,500, to a consultant for services. The shares were granted during the year ended December 31, 2005. The Company granted 150,000 shares of common stock, valued at $133,500, to consultants for services, of which $44,500 is included in prepaid expenses at September 30, 2006. In exchange for 1,040,000 shares of common stock and 520,000 options to purchase common stock, the Company extinguished outstanding note agreements totaling $520,000 of principal indebtedness and accrued interest of $14,010 through an escrow agent and recognized a loss on extinguishment of notes payable in the amount of $545,557. The Company remeasured 370,000 options to purchase common stock previously valued at $337,697. As a result of the remeasurement, prepaid expenses were decreased by $14,065 and general and administrative expense was decreased by $49,727.In connection with a convertible debt offering, the Company paid a finder’s fee of 479,303 warrants to purchase the Company’s common stock, valued at $367,199, of which $351,909 is included in debt issuance costs, net of amortization at September 30, 2006, and $15,290 was expensed in amortization of debt issuance costs. As a result of a convertible debt offering, the Company reclassified 3,585,000 non-employee options and 1,625,000 non-employee warrants, with an estimated fair market value of $3,666,802, from additional paid in capital to derivative financial instruments at estimated fair value. See notes to financial statements 5 Table of Contents SWEET SUCCESS ENTERPRISES, INC. (a Development Stage Company) Information as to September 30, 2007 and 2006 is Unaudited Notes to Financial Statements Note 1 - Description of Business and Summary of Significant Accounting Policies Sweet Success Enterprises, Inc., formerly known as New Bridge Reorganization Corporation (the Company), was incorporated on August 7, 1995, in the State of Nevada. On December 12, 2000, the Company filed a petition for bankruptcy protection under Chapter 11 of the Bankruptcy Code. On October 30, 2002, the Court accepted the Company’s Plan of Reorganization effective September 26, 2002. On November 15, 2002, New Bridge Reorganization Corporation entered into an “Agreement Concerning the Exchange of Securities” whereby the Company acquired all of the outstanding common stock of an unrelated entity, Beverage Acquisition Corporation. Prior to the merger, Beverage Acquisition Corporation had entered into an agreement to purchase the Sweet Success® brand name along with other intellectual property from Nutri/System, Inc. The Company completed the acquisition of the Sweet Success brand name December 2002.The merger transaction was accounted for as a capital transaction and not as a business combination.Immediately after the transaction, the shareholders of Beverage Acquisition Corporation owned 88% of the outstanding stock of the Company.Additionally, the Company’s Board of Directors, immediately after the transaction, was comprised of the Directors of Beverage Acquisition Corporation.Prior to the transaction, Beverage Acquisition Corporation did not have any previous operations. Following the merger, the Company changed its name to Sweet Success Enterprises, Inc. The Company’s operations will ultimately include the production, distribution, and marketing of its principal product, ready-to-drink nutritional beverages carrying the Sweet Success brand. To that end, the Company’s operations, to date, have included forming numerous strategic relationships for the purpose of marketing, public relations, product development, product placement, and also for the purpose of securing financing sources. The Company became a development stage company when the Sweet Success Brand was purchased in December 2002. In July 2005, the Company reformulated and reintroduced the Sweet Success product line initially through two food retailers in Las Vegas, Nevada and 21 retailers in Texas. The reformulated product offered in these and other retail stores, as well as through on-line retailers, is the Company’s new Sweet Success “Fuel For Health™”, formerly branded as “Complete Fuel,” premium priced ready-to-drink beverage. The Company believes that the Fuel For Health formula is responsive to contemporary consumers’ interest in nutritional and healthful products that can serve simply as a good tasting drink or as a food supplement.Our product family has grown to seven all-natural healthy beverages with an overall target audience of 4 - 64 year olds. The Company has had minimal revenue since its acquisition of the Sweet Success brand and there is no assurance that the Company will generate significant revenue or earn a profit in the future. Basis of Presentation The accompanying unaudited interim financial statements have been prepared in accordance with accounting principles for interim financial information and with the instructions to Form 10-QSB. Accordingly, they do not include all information and footnotes required by accounting principles generally accepted in the United States of America for annual financial statements.In the opinion of management, all adjustments (which consist only of normal recurring adjustments) necessary for a fair presentation of the results of operations for the relevant periods have been made. Results for the interim periods are not necessarily indicative of the results to be expected for future periods. These unaudited financial statements should be read in conjunction with the financial statements and footnotes for the year ended December 31, 2006 included in the Company’s annual report on Form 10-KSB. Inventories The Company has contracted with outside companies for the production of its products in accordance with product specifications agreed upon by the parties. The Company supplies packaging materials and certain ingredients necessary for the completion of the final product. Raw materials and finished goods are valued at the lower of cost or market determined using the first-in, first-out (FIFO) method. As of September, 2007, the Company had raw material inventory of $29,126, finished goods inventory of $141,657 and inventory consigned to others of $70,294.As of December 31, 2006, the Company had raw material inventory of $116,501, finished goods inventory of $199,054 and inventory consigned to others of $50,265. 6 Table of Contents Inventory reserves are established taking into account shrinkage, obsolescence, industry market conditions and trends, general economic conditions and product shelf life. At September 30, 2007 and December 31, 2006, inventory reserves totaled $136,800 and $107,500, respectively. Property and Equipment Property and equipment are stated at cost.Depreciation is computed using the straight-line method with a mid-month convention over the estimated useful lives, primarily three to seven years. Leasehold improvements are amortized over the shorter of the remaining term of the lease or the estimated useful life of the improvement utilizing the straight-line method.Major additions and betterments that extend the useful lives of property and equipment are capitalized and depreciated over their estimated useful lives. Expenditures for maintenance and repairs are charged to expense as incurred.For the nine months ended September 30, 2007 and the year ended December 31, 2006, the Company recorded $12,623 and $2,945 of depreciation expense, respectively. Property and equipment consisted of the following: September30, 2007 December31, 2006 Display coolers $ 19,278 $ 19,278 Office equipment 4,175 4,175 Leasehold improvements 27,041 27,041 $ 50,494 $ 50,494 Less: Accumulated depreciation (15,569 ) (2,945 ) Total property and equipment, net $ 34,925 $ 47,549 Convertible Debt Financing and Derivative Liabilities On August 21, 2006, the Company sold for cash an aggregate of $3.3 million of secured Convertible Promissory Notes (the “Notes” or individually the “Note”) due August 21, 2008, in a private placement offering, commonly referred to as a PIPE offering, to accredited investors (“Subscribers” or individually the “Subscriber”) (note 5). In accordance with Statement of Financial Accounting Standards No. 133, “Accounting for Derivative Instruments and Hedging Activities,” as amended (“SFAS 133”), the conversion right provision, interest rate adjustment provision, liquidated damages clause, redemption option, registration rights, buy-in protection, and anti-dilution protection (collectively, the “Debt Features”) contained in the agreements governing the Notes are not clearly and closely related to the characteristics of the Notes. Accordingly, the Debt Features qualified as embedded derivative instruments at issuance and, because they do not qualify for any scope exception within SFAS 133, they are accounted for separately from the debt instrument and recorded as derivative financial instruments. (See note 5 for impact of FSP EITF 00-19-2 on treatment of registration rights.)Additionally, the Company issued warrants in connection with the transaction (“the PIPE warrants”) which are also treated as derivative financial instruments. The Notes are potentially convertible into an unlimited number of common shares, resulting in the Company no longer having the control to physically or net share settle existing non-employee options and warrants (note 6).Thus under EITF 00-19, “Accounting for Derivative Financial Instruments Indexed to, and Potentially Settled in, a Company’s Own Stock” (“EITF 00-19”), all non-employee options and warrants that are exercisable during the period that the Notes are outstanding are required to be treated as derivative liabilities and recorded at fair value until the provisions requiring this treatment have been settled. (note 5) At each balance sheet date, the Company adjusts the derivative financial instruments to their estimated fair value and analyzes the instruments to determine their classification as a liability or equity. The estimated fair value of the Debt Features was determined using the probability weighted averaged expected cash flows, Lattice Model or the Black-Scholes model.These models use several assumptions including: stock price volatility for the relevant time period, the relevant risk-free interest rate, remaining maturity, and the closing price of the Company’s common stock to determine estimated fair value of the derivative liability.The estimated value of the PIPE warrants and non-employee options and warrants was determined using the Black-Scholes model.This model uses several assumptions including: stock price volatility (utilizing the relevant time period), relevant risk-free interest rate, remaining maturity, exercise price and the closing price of the Company’s common stock to determine estimated fair value of the derivative liability. 7 Table of Contents The determination of fair value includes significant estimates by management including volatility of the Company’s common stock, interest rates and the probability of conversion, redemption or a future dilutive financing transaction among other items.The fluctuation in estimated fair value may be significant from period-to-period which, in turn, may have a significant impact on reported financial condition and results of operations. Royalties The Company has entered into agreements which may require the Company to pay royalties ranging from 0.5% to 9% of net sales to certain customers. The royalty agreements have various expiration dates through 2013.At September 30, 2007, royalties accrued for under the terms of these agreements were $3,540. From inception through September 30, 2007, royalties incurred under the terms of these agreements were $5,859. Stock-Based Compensation Prior to January 1, 2006, the Company accounted for employee stock based compensation in accordance with Accounting Principles Board (“APB”) Opinion No. 25, “Accounting for Stock Issued to Employees”, using an intrinsic value approach to measure compensation expense, if any. Under this method, compensation expense is recorded on the grant date only if the current market price of the underlying stock exceeds the exercise price. Effective January 1, 2006, the Company adopted the fair value recognition provisions of Financial Accounting Standards No. 123, (revised 2004) “Share-Based Payment (SFAS 123R), using the modified prospective transition method. Under that transition method, no restatement is necessary to compensation cost recognized in prior periods. All stock based compensation issued to employees prior to January 1, 2006 was fully earned and thus no future compensation is necessary related to prior issuances.During the year ended December 31, 2006, the Company granted 500,000 employee options which vested immediately, 132,500 options to employees under the terms of the Employee Stock Option Plan and 100,000 employee stock options which are contingent on performance milestones. Option forfeitures during the nine months ended September 30, 2007 consisted of 132,500 options under the terms of the Employee Stock Option Plan and 100,000 employee stock options which were contingent on performance milestones. During the nine months ended September 30, 2007, the Company granted 100,000 options to a non-employee director and 25,000 options to a consultant, under the terms of the Employee Stock Option Plan, 980,000 employee stock options which vested immediately and 230,000 employee stock options which are contingent on performance milestones. Options and warrants issued to non-employees are accounted for in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123, “Accounting for Stock-Based Compensation”, and Emerging Issues Task Force (“EITF”) Issue No. 96-18, “Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods and Services” using a fair value approach. Stock-based compensation issued to other than employees in conjunction with selling goods or services have been valued using either the Black-Scholes model to calculate the fair value of the services received or to be received or the fair value as determined by the quoted market price on the day of issuance. Options or warrants issued which are contingent upon certain performance occurring, are accounted for under variable plan accounting, at the point in time that management determines that the contingency will be satisfied. Revenue Recognition The Company’s products are sold to distributors and retailers (collectively the “customers”) for cash or on credit terms which are established in accordance with local and industry practices and typically require payment within 30 days of delivery. Revenue is recognized upon receipt of the product by the Company’s customers, in accordance with written sales terms, net of provisions for discounts and allowances, unless considered consignment or a contingent sale which will remain in inventory, until the products are sold through to end users. If prepaid by the customer, amounts will be considered deferred revenue until such time as the products have been sold through to the end user or stated right of return privileges have expired. Sales returns and allowances are stipulated by contractual obligations the Company has entered into with its customers. In the case of sales of new products with right of return, for which the Company cannot reliably estimate expected returns of the new product, it defers recognition of revenue until the right of return no longer exists or until it has developed sufficient historical experience to estimate sales returns. As of September 30, 2007, the Company had $70,294 in consigned inventory, $110,743 deferred revenue related to contingent sales and a sales returns allowance of $5,700.As of December 31, 2006, the Company had $50,265 in consigned inventory, $74,199 deferred revenue related to contingent sales, and a sales returns allowance of $15,600. Advertising Costs The Company expenses advertising as incurred. Advertising costs of approximately $136,000 and $52,000 were incurred for the nine months ended September 30, 2007 and 2006, respectively. 8 Table of Contents Research and Development Costs Research and development costs, which consist primarily of product development costs as well as non-cash compensation for stock options, are expensed in the period incurred and are included in general and administrative expenses. During the nine months ended September 30, 2007 and 2006, the Company incurred research and development costs of approximately $91,000 and $160,000, respectively. Income Taxes The Company recognizes deferred tax liabilities and assets based on the differences between the tax basis of assets and liabilities and their reported amounts in the financial statements that will result in taxable or deductible amounts in future years. The Company’s temporary differences result primarily from net operating loss carryforwards, and because realization of such carryforwards is uncertain and certain transactions may limit their utilization, a valuation allowance has been recorded to fully offset the tax benefit from such carryforwards. The net operating loss carryforwards, expiring from 2015 through 2027, totaled approximately $8.6 million as of September 30, 2007. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 9 Table of Contents Net Income (Loss) Per Common Share Basic income (loss) per share has been calculated using the weighted average number of common shares outstanding in accordance with SFAS 128 “Earnings Per Share.” For the nine months ended September 30, 2007 and 2006, stock options and warrants totaling 14,847,331and 11,292,331 shares, respectively, were not included in the computation of diluted loss per share as their effect was anti-dilutive. Common stock equivalent shares issuable upon conversion of preferred stock totaling 1.1 million and 1.4 million shares were excluded from the loss per share calculation for the nine months ended September 30, 2007 and 2006, respectively. The approximately 12.9 million shares of common stock issuable upon conversion of the remaining Notes, had they been converted as of September 30, 2007 were also considered to be anti-dilutive for the nine months ended September 30, 2007.The approximately 5.6 million shares of common stock issuable upon conversion of the Notes, had they been converted as of September 30, 2006, were also considered to be anti-dilutive.The non-employee options and warrants and the convertible debt were included for dilutive shares as they would be dilutive for the three months ended September 30, 2007. The following is a reconciliation of the numerators and denominators used in computing basic and diluted net income (loss) per share (in thousands, except per share amounts): Nine months ended Three months ended September30, 2007 September30, 2006 September30, 2007 September30, 2006 Basic income (loss) per share Net income (loss) (4,299 ) (6,340 ) 2,655 (3,600 ) Shares used to compute basic income (loss) per share 19,248 14,309 22,942 15,224 Basic income (loss) per share (0.22 ) (0.44 ) 0.12 (0.24 ) Diluted loss per share Net Income (loss) (4,299 ) (6,340 ) 2,655 (3,600 ) Adjusted for: Interest expense - - 48 - Amortization of debt discount - - 303 - Amortization of debt issuance costs - - 80 - Write off of unamortized debt discount and issuance - - 149 - Change in estimated fair value of derivatives - - (4,584 ) - Net income (loss) for diluted loss per share (4,299 ) (6,340 ) (1,350 ) (3,600 ) Weighted average shares outstanding 19,248 14,309 22,942 15,224 Add: Non-employee Options and Warrants - - 2,447 - Conversion of convertible debt - - 7,128 - Shares used to compute diluted loss per share 19,248 14,309 32,517 15,224 Diluted loss per share (0.22 ) (0.44 ) (0.04 ) (0.24 ) For the three months ended September 30, 2007, stock options and warrants totaling 3,082,053 with exercise prices greater than the average fair market value of the Company’s stock of $0.37 were not included in the calculation because the effect would have been anti-dilutive. 10 Table of Contents Recent Accounting Pronouncements In February 2006, the FASB issued SFAS No. 155, “Accounting for Certain Hybrid Financial Instruments — an amendment of FASB Statements 133 and 140” (“SFAS 155”) to permit but not require fair value remeasurement for any hybrid financial instrument that contains an embedded derivative that otherwise would require bifurcation in accordance with the provisions of SFAS No. 133, “Accounting for Derivative Instruments and Hedging Activities.”SFAS 155 allows the Company to elect fair value measurement at acquisition, at issuance, or when a previously recognized financial instrument is subject to a remeasurement (new basis) event, on an instrument-by-instrument basis, in cases in which a derivative would otherwise have to be bifurcated.The Company adopted SFAS 155 in January 2006 but has not yet elected its provisions in relation to any of the Company’s financial instruments.SFAS 155 could have a significant impact on the Company’s future financial statements depending on the extent of relevant transactions and the Company’s decision to elect or not elect SFAS 155 treatment. In June 2006, the FASB issued Interpretation No. 48, “Accounting for Uncertainty in Income Taxes—an interpretation of FASB Statement No. 109” (FIN 48). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in an enterprise’s financial statements in accordance with FASB Statement No. 109, “Accounting for Income Taxes,” by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. If a tax position is more likely than not to be sustained upon examination, then an enterprise would be required to recognize in its financial statements the largest amount of benefit that is greater than 50% likely of being realized upon ultimate settlement. FIN 48 is effective for fiscal years beginning after December 15, 2006. The Company implemented FIN 48 effective January 1, 2007 with no material effect on the Company’s financial position or results of operations.The Company does not expect that FIN 48 will have a material impact on its financial statements in the future. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”) which defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles (GAAP), and expands disclosures about fair value measurements. Where applicable, SFAS 157 simplifies and codifies related guidance within GAAP but does not require any new fair value measurements. SFAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years. Earlier adoption is encouraged. The adoption of SFAS 157 is not expected to have a material impact on the Company’s financial position or results of operations, but will expand disclosures about the use of fair value to measure assets and liabilities in interim and annual periods subsequent to initial recognition. In September 2006, the Securities and Exchange Commission issued Staff Accounting Bulletin No. 108 (SAB 108). SAB 108 addresses the process and diversity in practice of quantifying financial statement misstatements resulting in the potential build up of improper amounts on the balance sheet. The Company adopted the provisions of SAB 108 effective January 1, 2007.The adoption did not have a material impact on the financial statements and the Company does not believe that SAB 108 will have a material impact on its financial statements in the future. In December 2006, the FASB issued FASB Staff Position (FSP) EITF 00-19-2, “Accounting for Registration Payment Arrangements”. Under this pronouncement, contingently payable registration payment arrangements are accounted for separately from and do not affect the classification of the underlying shares, warrants or other financial instruments subject to the registration payment provisions. This was accomplished by amending SFAS No. 133 and No. 150 to include scope exceptions for registration payment arrangements. A liability for a registration payment arrangement should be recognized when payment is probable and the amount is reasonably estimable (whether at inception or during the life of the arrangement) in accordance with SFAS No. 5,”Accounting for Contingencies.” The FSP is effective for registration payment arrangements and the financial instruments subject to such arrangements that are entered into or modified after December 21, 2006. For registration payment arrangements and financial instruments subject to those arrangements that were entered into before December 22, 2006, companies are required to account for transitioning to the FSP through a cumulative-effect adjustment to the opening balance of accumulated deficit or retained earnings in fiscal years beginning after December 15, 2006.The Company implemented this FSP effective January 1, 2007 and recorded an $11,657 charge to the opening balance of accumulated deficit. In February 2007, the FASB issued SFAS 159, “Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”) which permits entities to voluntarily choose to measure eligible items at fair value at specified election dates. The election is made on an instrument−by−instrument basis and is irrevocable. If the fair value option is elected for an instrument, the statement specifies that entities report unrealized gains and losses at each subsequent reporting date. The statement is effective as of the beginning of an entity’s first fiscal year that begins after November 15, 2007. The Company plans to adopt SFAS 159 on January 1, 2008. The adoption of this statement is not expected to have a material impact on financial condition or results of operations although the Company is still in the process of evaluating the fair value option. Note 2 - Going Concern The accompanying financial statements have been prepared on a going concern basis which contemplates the realization of assets and liquidation of liabilities in the ordinary course of business. As shown in the accompanying statement of operations, the Company has incurred net losses since beginning its development stage of approximately $17.6 million. The Company’s continued existence is dependent upon its ability to secure adequate financing for the funding of future operations as well as its ability to achieve profitable operations. Historically, the Company has supported its activities through the issuance of convertible debt and common stock through private placements, proceeds on notes payable, employee advances, and the issuance of common stock, options, and warrants for various services including marketing, public relations, product development and the search for additional financing sources. 11 Table of Contents In August 2006, the Company closed on a private placement offering to accredited investors (note 5). Funds from the offering were used primarily for marketing, inventory development, payment of debt, costs associated with filing of required registration statements and working capital.At September 30, 2007, the Company had minimal cash remaining.Until significant further financing is obtained, the Company has had to reduce or curtail planned product development, production and marketing efforts and reduce its level of overhead. Until such time as the products mature and the Company experiences repeat use by retail customers, the Company continues to meet with brokerage firms, private equity groups and individuals to explore possibilities of raising additional cash sufficient to fund its long-range business operating plan. The Company has no commitments from any investor for such financing. The agreements associated with the convertible debt financing transaction restrict the Company’s ability to raise additional capital or obtain additional debt funding. No assurance can be given that funding strategies will be successful in providing the necessary funding to finance the operations of the Company. Additionally, there can be no assurance, that even if successful in achieving its business plan goals or obtaining financing; the Company will be able to generate sufficient cash flows to fund future operations. These conditions raise substantial doubt about the Company’s ability to continue as a going concern. The accompanying financial statements do not include any adjustments relating to the recoverability and classification of recorded assets or amounts and classification of liabilities that might be necessary related to this uncertainty. Note 3 – Prepaid Expenses Prepaid expenses consist of the following: September30, December31, 2007 2006 Prepaid marketing and promotion (Note 6) $ 105,540 $ 25,000 Prepaid investor relations (Note 6) 10,659 1,865 Prepaid research and development (Note 6) — 25,473 Prepaid operating costs 2,749 97,149 Prepaid legal and funding services (Note 6) 84,825 — Other — 9,809 $ 203,773 $ 159,296 Note 4 - Related Party Transactions The Company has made and received various advances to and from a company owned by an officer of Sweet Success Enterprises, Inc. On December 9, 2005, the Company entered into a note agreement with the affiliate whereby all advances bore interest at 8% per annum. Principal and interest were due September 30, 2006, but were paid in full on August 22, 2006.As of June 30, 2007, this affiliate owed the Company $62,500, which was repaid in July 2007. An officer of the Company has made advances to the Company to help fund operations. On December 9, 2005, the Company entered into a note agreement with the officer whereby all advances bore interest at 8% per annum.Principal and interest were due September 20, 2006, but were paid in full on August 22, 2006. Subsequent to the August 2006 repayment and through May 2007, the advances were used on a current terms basis and were no longer interest bearing.The balance owed by the officer was $9,797 at December 31, 2006.From May to September 2007 the Company entered into note agreements with the officer for a total of $118,500 with stated maturities of two to six months at an 8% interest rate.The outstanding amount of notes payable owed to the officer at September 30, 2007 is $67,500. In April 2006, the Company entered into an unsecured note agreement with a director, to fund operations, totaling $25,000. The note agreement bore interest at 8% per annum. Principal and interest were due November 30, 2006.The note was renewed under the same terms through March 31, 2007.On March 30, 2007, the note and related accrued interest were converted into 99,688 restricted shares of the Company’s common stock.These shares were issued during the second quarter of 2007. In May 2007, the Company entered into a one year strategic alliance with a director to provide investor relations and other business consulting services. In connection with this agreement, the Company will negotiate compensation on a project by project basis. All compensation related to the agreement will be unregistered common shares of the Company. For services to date, the consultant received 334,000 unregistered shares.(See Note 6) The Company also entered into an unsecured note agreement with the director, to fund operations, totaling $50,000. The note agreement bears interest at 8% per annum.Principal and interest are due May 2008. 12 Table of Contents Note 5 – Notes Payable Notes Payable In May 2007, a consultant provided the Company with a $60,000 unsecured six month loan with interest payable at 9% upon maturity. In May 2007, the Company issued unsecured notes payable to an employee totaling $9,635 with a one year term and 8% interest payable at maturity. In June 2007, the Company issued notes payable totaling $75,000 and 225,000 shares of common stock to investors in exchange for proceeds of $75,000.The proceeds were allocated to the notes payable and the stock issued based on their relative estimated fair values.As a result, a discount of $70,055 was recorded related to the notes payable.The unsecured notes have a six month term with 8% interest payable at maturity.If the notes are not paid at maturity, the interest rate increases to 10%. In July 2007, the Company issued notes payable totaling $112,500 and 337,500 shares of common stock to investors in exchange for proceeds of $112,500.The proceeds were allocated to the notes payable and the stock issued based on their relative estimated fair values.As a result, a discount of $105,383 was recorded related to the notes payable.The unsecured notes have a six month term with 8% interest payable at maturity.If the notes are not paid at maturity, the interest rate increases to 10%. In September 2007, the Company issued notes payable totaling $65,000 and 260,000 shares of common stock to investors in exchange for proceeds of $65,000.The proceeds were allocated to the notes payable and the stock issued based on their relative estimated fair values.As a result, a discount of $58,734 was recorded related to the notes payable.The unsecured notes have a one year term with 8% interest payable at maturity.An additional 15,000 shares with a value of $4,576 were issued to an investor.The related note was not finalized and the value of the shares is included in subscriptions receivable at September 30, 2007. Discount accretion related to the above notes payable totaled $76,032 for the nine months ended September 30, 2007. Convertible Debt Terms and Covenants During the quarter ended September 30, 2006, the Company sold for cash an aggregate of $3.3 million of secured Convertible Promissory Notes in a private placement offering to third party accredited investors. The Subscribers have the right, but not the obligation, to convert all or any portion of the then aggregate outstanding principal amount of the Notes, together with interest and fees due thereon, into shares of the Company’s common stock until the August 21, 2008 maturity date of the Notes.Subscribers were also granted one Class A and one Class B common stock purchase warrant for each two shares that are issuable upon conversion of the debentures. The conversion price as of August 21, 2006 of $.6885 per share was used for purposes of issuing the PIPE warrants. In connection with this transaction, the Company incurred cash issuance costs of $513,532 which included a finder’s fee of $330,000, and issued 479,303 Class A warrants (valued at $375,307 at issuance) to the finder, for a total of $888,839 to be amortized over the two year contractual term of the notes using the effective interest method.Amortization expense for the nine months ended September 30, 2007 and the year ended December 31, 2006 were $285,858 and $144,534, respectively.The unamortized debt issuance cost of $186,237 related to converted debt was written off upon conversion.The finder will also receive ten percent of all warrant proceeds, if any. Date of Notes Amount of Notes Conversion Price (1) Term of Notes August 21, 2006 $ 3,300,000 75% or $5.00 2 years Date PIPE warrants Issued Number of PIPE warrants Exercise Price Term of PIPE warrants (2) August 21, 2006 2,875,817 $ 1.00 5 years August 21, 2006 2,396,514 $ 1.25 5 years (1) The original conversion price is the lesser of $5.00 per share or 75% of the average of the closing bid prices of the common stock for the five trading days prior to conversion. (2) The five year term on the PIPE warrants does not begin until the effective date of the required registration statement which must be filed within 150 days to avoid monetary penalties.Thus, the Company used a 5.42 year life for initial measurement as of August 21, 2006. 13 Table of Contents The Notes and the derivative liability related to the Debt Features have been classified as current liabilities as of September 30, 2007 and December 31, 2006, since the Notes may be converted at the Subscriber’s option at any time after issuance and because of the put provision inherent in the redemption option.The warrants are also exercisable by the Subscriber at their option at any time after issuance and thus the derivative liability related to their estimated value has also been classified as a current liability. The Notes are secured by substantially all of the Company’s assets and accrue interest at no less than eight percent (8%) with provisions for increased rates should certain events occur or fail to occur.Accrued but unpaid interest is payable at maturity or may be included in the amount subject to conversion.As of September 30, 2007 and December 31, 2006, the applicable interest rate remains 8%. Contractual interest expense for the nine months ended September 30, 2007 and the year ended December 31, 2006 was $167,151 and $95,474, respectively, and the related accrued interest payable as of those dates was $195,583 and $95,474, respectively. Except as detailed in the subscription agreement, the proceeds from the Notes may not be used for accrued and unpaid officer and director salaries, payment of financing related debt, redemption of outstanding notes or equity instruments of the Company, litigation related expenses or settlements, brokerage fees or non-trade obligations outstanding. Funds from the sale of the debentures were used primarily for marketing, inventory development, payment of debt and working capital.The Notes and related agreements also limit the Company’s ability to pledge its assets, issue stock, options or warrants, incur additional debt, pay dividends on its common or preferred stock and engage in transactions with officers, directors or employees. In the event (i) the Company is prohibited from issuing shares, (ii) the Company fails to timely deliver shares on a delivery date, (iii) upon the occurrence of any other event of default, any of the foregoing that continues for more than twenty (20) business days, (iv) a change in control or (v) of the liquidation, dissolution or winding up of the Company, then at the Subscriber’s election, the Company must pay to the Subscriber 120% of the outstanding principal amount of the Note designated by the Subscriber, together with accrued but unpaid interest thereon. Events of default include failure to pay principal or interest, breach of any material covenant which is not cured within 10 days of notice, breach of representations and warranties, bankruptcy, appointment of a receiver or trustee, a judgment for more than $50,000 that remains unresolved for 45 days, nonpayment under any other obligation greater than $100,000 for more than 20 days unless contested in good faith, delisting of the common stock for a period of seven consecutive trading days or notification the Company is not in compliance with listing conditions, a suspension of trading for five or more consecutive trading days, failure to timely deliver converted shares, warrant shares or replacement notes, failure to register the shares related to the Notes in accordance with the requirements contained in the agreement and failure to reserve the required amount of shares for issuance upon conversion.The agreements also have cross default provisions with any other agreement to which the Company is a party. The Company agreed not to file or amend any already filed registration statement to increase the amount of common stock registered therein, or reduce the price of which such common stock is registered therein without the consent of the Subscribers until the sooner of 180 days after the effectiveness of the registration statement filed to register the shares issuable in connection with the Notes and PIPE warrants or until all the shares and warrant shares have been resold or transferred by the Subscribers pursuant to the registration statement or Rule 144, without regard to volume limitations (the “Exclusion Period”).The Company was required to obtain and enforce lock-up agreements from all directors and officers during the Exclusion Period.During May and June 2007, an officer of the Company sold 174,860 restricted shares which were subject to the lock-up agreement. Until the end of the Exclusion Period, the Company will not enter into any acquisition, merger, exchange or sale or other transaction that could have the effect of delaying the effectiveness of any pending registration statement or causing an already effective registration statement to no longer be effective or current for a period of twenty or more days in the aggregate. The Notes and PIPE warrants have anti-dilution rights reducing the conversion and exercise prices for certain issuances of equity securities by the Company at an effective price below the applicable conversion or exercise price. The Company agreed to file a registration statement with the Securities and Exchange Commission promptly within 45 days from the closing date of the private placement in order to register 150% of the Shares issuable upon conversion of all of the Notes by the Subscribers, and 100% of the shares issuable upon exercise of the PIPE warrants.The registration statement was required to become effective within 150 days of the closing date of the private placement, or the Company is subject to significant monetary penalties.The Company agreed to use its best efforts not to take any action or file any document (whether or not permitted by the 1933 Act or the 1934 Act or the rules thereunder) to terminate or suspend such registration or to terminate or suspend its reporting and filing obligations under said acts until August 21, 2008.Until the earlier of the resale of the shares and the PIPE warrant shares by each Subscriber or August 21, 2008, the Company will use its best efforts to continue the listing or quotation of the common stock on a principal market and will comply in all respects with the Company’s reporting, filing and other obligations under the bylaws or rules of the principal market.During the period the conversion right exists, the Company is also required to reserve from its authorized and unissued common stock not less than an amount of common stock equal to 200% of the amount of shares issuable upon the full conversion of the Notes. 14 Table of Contents The Notes provide for liquidated damages on the occurrence of several events, including not meeting and maintaining the registration requirements and not responding to oral or written comments on the registration statement within ten business days. The liquidated damages are calculated as two percent of the aggregate principal balance of the unconverted Notes and the purchase price of shares issued upon conversion of Notes and exercise of the PIPE warrants for every 30 days or part thereof that the requirements are not met.In determining the value of the derivative obligation as of December 31, 2006, liquidated damages were estimated using an 80% probability for the Debt Features and 10% probability for the Warrant portion for the period for which damages were estimated to be incurred. Effective January 1, 2007, the Company adopted FSP EITF 00-19-2. As a result of the adoption of the FSP, $528,000 was recorded as a contingent liability for registration rights related to the common shares issuable upon conversion and the Series A and B warrant shares, with a charge to opening accumulated deficit of $11,657 and the removal of $516,343 from the liability for derivative financial instruments.No damages are payable once the securities are transferable pursuant to Rule 144(d) or Rule 144(k) under the 1933 Act. The investors have contractually agreed to restrict their ability to convert the Notes or exercise their PIPE warrants and receive shares of the Company’s common stock such that the number of shares of common stock held by the investors and their affiliates after such conversion or exercise does not exceed 4.99% of the then issued and outstanding shares of common stock.The Subscriber may waive the 4.99% conversion limitation, in whole or in part, upon and effective after 61 days prior written notice to the Company to increase such percentage to up to 9.99%.The Subscriber may decide whether to convert a Note or exercise PIPE warrants to achieve an actual 4.99% or up to 9.99% ownership position as described above. The PIPE warrants are exercisable on a cashless basis if the shares of common stock underlying the PIPE warrants are not then registered pursuant to an effective registration statement.In the event the Subscribers were to exercise the PIPE warrants on a cashless basis, the Company would not receive any proceeds and may recognize additional expense. The proceeds from the financing transaction were first allocated to the fair value of the PIPE warrants (see PIPE WARRANTS ISSUED below) and then to the fair value of the compound embedded derivative contained in the Notes (see DEBT FEATURES below). The total fair value of the PIPE warrants plus the Debt Features was greater than the amount of the Notes.As such, the Notes were initially recorded at zero, a significant discount from their face amount.This resulted in a debt discount which is being accreted using the effective interest method over the contractual term of the Notes. For the nine months ended September 30, 2007 and the year ended December 31, 2006 the Company accreted $1,060,033 and $565,775 of debt discount, respectively.The excess of the initial total fair value of all derivative financial instruments over the proceeds from the Notes was recorded as “Derivative financial instruments expense” of $3,599,190 at August 21, 2006. The PIPE warrants issued in connection with the Notes were determined to be freestanding derivative instruments. Accordingly, both the embedded and freestanding derivatives have been accounted for separately at estimated fair value under SFAS 133. The embedded derivatives are accounted for on a “bundled” basis in accordance with Statement 133 Implementation Issue No. B-15. Registration Status The Company originally sought to register, on behalf of the selling stockholders, 10,000,000 shares of its common stock underlying promissory notes and 5,272,331 shares underlying warrants, all of which were issuable to the Company’s selling stockholders in accordance with their private placement subscription agreements.This registration statement was filed within the 45 day deadline.In January 2007, this registration statement was withdrawn and at the verbal request of certain of the Company’s selling stockholders, the Company filed a new registration statement, reducing the number of shares sought to be registered to 4,500,000 shares underlying the promissory notes and not seeking to register any of the 5,272,331 shares underlying the warrants.This registration statement was amended on February 23, 2007 to register 3,750,000 shares and was declared effective by the Securities and Exchange Commission on March 19, 2007. A number of the selling stockholders have not agreed to allow the Company to register less than all of the shares required by the subscription agreements.Accordingly, the Company may be deemed to be in breach of the subscription agreements and to owe liquidated damages related to registration rights as a result of registering less than the total number of shares required to be registered under the subscription agreements without all of the selling stockholders’ consent.The Company may also be deemed to be in breach of the subscription agreements as a result of withdrawing the initial registration statement and not having a registration statement declared effective within 150 days of the closing date of the private placement.Should the Company be deemed to have a non-registration event, the Company would be in default under the terms of the convertible note agreement and all amounts would be due and payable immediately. Additionally, should the Company be deemed to have a non-registration event, and then at the selling stockholder’s election, it must pay to the selling stockholder 120% of the outstanding principal amount of the Note designated by the selling stockholder, together with accrued but unpaid interest thereon. 15 Table of Contents As of September 30, 2007, liquidated damages of $30,000 in unregistered stock have been paid to one investor and one additional investor has requested them during the conversion process.No redemption requests or other demands for payment have been received.The ultimate outcome of the asserted and unasserted claims is unknown and could exhaust the liquid resources of the Company if it is not resolved or additional financing is not received or could result in the issuance of a significant number of unregistered shares. The Company can give no assurance that it will not in the future seek to register the remaining shares required to be registered under the subscription agreements. PIPE WARRANTS ISSUED The estimated fair value of the PIPE warrants at issuance was as follows: Date PIPE Warrants Issued Number of PIPE warrants Value at Issuance Volatility at Issuance August 21, 2006 $ 2,875,817 $ 2,296,986 114 % August 21, 2006 2,396,514 $ 1,873,584 114 % These amounts have been classified as a derivative instrument and recorded at issuance as a liability for “Derivative financial instruments at estimated fair value” on the Company’s balance sheet in accordance with current authoritative guidance including EITF 00-19.The five year term on the PIPE warrants does not begin until the effective date of the required registration statement which must be filed within 150 days to avoid monetary penalties.Thus, the Company used a 5.42 year life for initial measurement as of August 21, 2006. The estimated fair value of the PIPE warrants as of August 21, 2006 was determined using the Black-Scholes option-pricing model with the following inputs and assumptions: closing stock price $.94, respective exercise price of $1.00 or $1.25, expected life of 5.42 years, 114% volatility, and a risk free interest rate of 4.77%.The Company engaged an outside consultant to assist management in valuing the PIPE warrants and the compound derivative embedded in the Notes. In accordance with the provisions of SFAS 133, the Company is required to adjust the carrying value of the PIPE warrants to its fair value at each balance sheet date and recognize any change since the prior balance sheet date as a component of other expense or income. Accordingly, the PIPE warrants were revalued as of September 30, 2007 and December 31, 2006.In valuing the PIPE warrants at September 30, 2007, the Company used the following inputs and assumptions: closing stock price $.22, exercise price of $.23, expected life of 4.9 years, 117.4% volatility, and a risk free interest rate of 4.23%.In valuing the PIPE warrants at December 31, 2006, the Company used the following inputs and assumptions: closing stock price $.58, respective exercise price of $1.00 or $1.25, expected life of 5.64 years, 111% volatility, and a risk free interest rate of 4.69%.The warrant derivative liability at September 30, 2007, had decreased from the approximately $2.4 million estimated at December 31, 2006 to a fair value of approximately $1.1 million which resulted in a change in fair value of derivatives of approximately $1.3 million for the nine months ended September 30, 2007.The lives used by the Company for each valuation were based on the 5 year term beginning when the warrants are transferable pursuant to Rule 144(d) or Rule 144(k) under the 1933 Act. The estimated value of the PIPE warrants at each valuation date includes the value of the anti-dilution protection, which was estimated using the Black-Scholes model with a call option variable calculation. Inputs to the model included the term, volatility and interest rate assumptions for the relevant date as discussed above, a zero percent dividend assumption and the probability of anti-dilution. The estimated probability of a dilutive financing transaction is based on management’s combined estimate of the likelihood of such a transaction occurring during the two or five year periods that the Notes and PIPE warrants are potentially outstanding and includes a consideration of the Company’s historical and forecasted operating results, liquidity, and the likelihood of other non-dilutive financing alternatives. Accordingly, management assigned a 10% probability to future dilutive financing transactions for the Notes and PIPE warrants at both August 21, 2006 and December 31, 2006.This estimate was revised to 90% for the March 31, 2007 valuation given the Company’s current financial situation and status of its funding efforts and then was decreased to 50% for the June 30, 2007, and increased to 90% for the September 30, 2007 valuation. During June 2007, the Company issued shares in conjunction with a debt financing which were potentially dilutive to the contractual exercise price of the warrants and this lowered the probability of future dilution.Shares issuable in conjunction with an October financing could be potentially more dilutive and this led the Company to increase the probability of future dilutive financing to 90% as of September 30, 2007.This potential dilution was considered in all relevant valuations as of September 30, 2007. The determination of fair value includes significant estimates by management including volatility of the Company’s common stock, interest rates and the probability of redemption or a future dilutive financing transaction among other items.The recorded value of the PIPE warrants can fluctuate significantly based on fluctuations in the fair value of the Company’s common stock, as well as in the volatility of the stock price during the term used for observation and the term remaining for exercise of the PIPE warrants.The fluctuation in estimated fair value may be significant from period-to-period which, in turn, may have a significant impact on reported financial condition and results of operations. 16 Table of Contents DEBT FEATURES Pursuant to the terms of the Notes, the Notes are convertible at the option of the holder, at anytime on or prior to maturity. There is an interest rate adjustment provision, liquidated damages clause, redemption option, registration rights, buy-in protection and anti-dilution protection.In accordance with SFAS 133, as amended, the Debt Features contained in the terms governing the Notes are not clearly and closely related to the characteristics of the Notes. Accordingly, the Debt Features qualified as a compound embedded derivative instrument at issuance and, because they do not qualify for any scope exception within SFAS 133, they are accounted for separately from the debt instrument and recorded as derivative financial instruments. Effective January 1, 2007, the Company adopted FSP EITF 00-19-2. As a result of the adoption of the FSP, $528,000 was recorded as a contingent liability for registration rights related to the common shares issuable upon conversion and the Series A and B warrant shares, with a charge to opening accumulated deficit of $11,657 and the removal of $516,343 from the liability for derivative financial instruments. At issuance of the Notes, the Debt Features had an estimated initial fair value as follows, which was recorded in the liability caption “Derivative financial instruments at estimated fair value” on the balance sheet. Debt Features Date of Notes Value at Issuance August 21, 2006 $ 3,103,927 In accordance with the provisions of SFAS 133, the Company is required to adjust the carrying value of the Debt Features to fair value at each balance sheet date and recognize any change since the prior balance sheet date as a component of other expense or income.The estimated fair value of the Debt Features at the date of issuance was determined using the probability weighted averaged expected cash flows / Lattice Model and the Black-Scholes model with the following inputs and assumptions: closing stock price $.94, a conversion price and period based on the terms of the Notes (2 years), 102% volatility, and a risk free interest rate of 4.85%.In valuing the Debt Features at September 30, 2007, the Company used the following inputs and assumptions: closing stock price $.22, a conversion price of $.19 and period based on the terms of the Notes (.89 years), 116.4% volatility, and a risk free interest rate of 4.05%.In valuing the Debt Features at December 31, 2006, the Company used the following inputs and assumptions: closing stock price $0.58, a pro-forma conversion price and period based on the terms of the Notes (1.6 years), 100% volatility, and a risk free interest rate of 4.92%.Dividends were assumed to be zero for each estimate. The specific model used for each component of the Debt Features and assumptions used in addition to the applicable general inputs and assumptions were as follows: · The conversion feature was valued using the Black-Scholes model with a call option variable calculation. The feature was valued using full conversion of the outstanding debt. · The interest rate adjustment provision was estimated using the Lattice Model and a 50% probability for both interest rate increases and decreases. · The registration rights and associated liquidated damages clause were estimated at 2% for one thirty day period of non-registration as of August 21, 2006.As of December 31, 2006, the registration statement had not been declared effective and the liquidated damages were estimated using an 80% probability for the Debt Features and 10% probability for the Warrant portion for the period for which damages were estimated to be incurred.No damages are payable once the securities are transferable pursuant to Rule 144(d) or Rule 144(k) under the 1933 Act. Effective January 1, 2007, the Company adopted FSP EITF 00-19-2. As a result of the adoption of the FSP, $528,000 was recorded as a contingent liability for registration rights related to the common shares issuable upon conversion and the Series A and B warrant shares, with a charge to opening accumulated deficit of $11,657 and the removal of $516,343 from the liability for derivative financial instruments. During June 2007, the Company issued shares in conjunction with a debt financing which were potentially dilutive to the contractual exercise price of the warrants.This potential dilution would lower the exercise price on the warrants and thus liquidated damages related to the warrants were deemed probable as of June 30, 2007.The conversions during the second quarter decreased the potential liability for liquidated damages related to the common shares issuable upon conversion by capping the period for which damages would be payable. 17 Table of Contents As of September 30, 2007, the carrying value of the contingent liability for registration rights of $473,114 was included in accrued expenses.In management’s opinion, the maximum amount of liquidated damages associated with the registration rights as of September 30, 2007 was $473,114.Other expense of $12,171 during the nine months ended September 30, 2007 is the result of the net increase in the estimated contingent liability for registration rights associated with the warrants and stock issuable related to the convertible debt. · The redemption option was valued using the Lattice Model to generate expected cash flows and then discounting the probability weighted expected cash flows. The probability of a redemption event was estimated at 50% as of August 21, 2006, since there are a number of events that invoke the redemption option.As of December 31, 2006, the registration statement has not been declared effective and the probability of a redemption event was estimated at 75%.The 75% probability was retained at September 30, 2007 since the effective registration does not cover the required number of shares. · The anti-dilution protection value was estimated using the Black-Scholes model with a call option variable calculation and a 10% probability of anti-dilution for the initial and December 31, 2006 valuations. This probability was increased to 90% for the March 31, 2007 valuation, lowered to 50% for the June 30, 2007 valuation, and increased to 90% for the September 30, 2007 valuation.The estimated probability of a dilutive financing transaction was based on the rationale discussed above in the “PIPE WARRANTS ISSUED” sub-heading. · The potential buy-in feature whereby the Company would reimburse the debt holder for any change in market price if the Company is unable to deliver registered shares in a timely fashion was determined to have a negligible probability and accordingly, the related value of this potential derivative is not considered to be significant at August 21, 2006, December 31, 2006 or September 30, 2007. Management will monitor the probabilities and assumptions used in the above estimates and will revise them as necessary to estimate fair value at each balance sheet date. For the nine months ended September 30, 2007, the Company recorded a change in fair value of derivatives on the statement of operations for the Debt Features of approximately $1.4 million.The estimated fair value of the Debt Features decreased by $1.5 million as a result of conversions during the nine months ended September 30, 2007.The adoption of FSP EITF 00-19-2 transferred approximately $.5 million from the estimated value of the Debt Features to a contingent liability for registration rights.As a result, at September 30, 2007 the estimated fair value of the Debt Features had decreased to approximately $3.0 million from the approximately $3.6 million as of December 31, 2006. The determination of fair value includes significant estimates by management including volatility of the Company’s common stock, interest rates and the probability of conversion, redemption or a future dilutive financing transaction among other items. The recorded value of the Debt Features related to the Notes can fluctuate significantly based on fluctuations in the fair value of the Company’s common stock, as well as in the volatility of the stock price during the term used for observation and the term remaining for the debt contracts.The fluctuation in estimated fair value may be significant from period-to-period which, in turn, may have a significant impact on reported financial condition and results of operations. Conversion Status During the nine months ended September 30, 2007, $1,090,431 of convertible notes and $67,042 of related accrued interest were converted to common stock.In connection with these conversions, $1,497,508 was transferred from the liability for derivative financial instruments to additional paid-in capital.The unamortized debt discount and debt issuance costs of $686,028 and $186,237 were written off upon conversion.As of September 30, 2007, $2,209,569 of principal remains unconverted. EXISTING NON-EMPLOYEE OPTIONS AND WARRANTS The Notes are potentially convertible into an unlimited number of common shares, resulting in the Company no longer having the control to physically or net share settle existing non-employee options and warrants (note 6).Thus under EITF 00-19, all non-employee options and warrants that are exercisable during the period that the Notes are outstanding are required to be treated as derivative liabilities and recorded at fair value until the provisions requiring this treatment have been settled. As of the date of issuance of the Notes, the fair value of options to purchase 3,585,000 shares and warrants to purchase 1,625,000 shares totaling $3,666,802 was reclassified to the liability caption “Derivative financial instruments at estimated fair value” from additional paid-in capital.The fair value as of August 21, 2006 was determined using the closing price of $0.94, the respective exercise price ($.10-$3.00), the remaining term on each contract ( .36- 5 years), the relevant risk free interest rate (4.77-5.11%) as well as the relevant volatility (102-119%). 18 Table of Contents In accordance with the provisions of SFAS 133, the Company is required to adjust the carrying value of these non-employee options and warrants to fair value at each balance sheet date and recognize any change since the prior balance sheet date as a component of other expense or income. Accordingly, these non-employee options and warrants were revalued as of September 30, 2007 and December 31, 2006.In valuing these options and warrants at September 30, 2007, the Company used the closing price of the Company’s stock of $0.22, the respective exercise price ($0.17-$3.00), the remaining term on each contract (.02 - 4.21 years), the relevant risk free interest rate (3.43 – 4.23%) as well as the relevant volatility (93.9-123.4%).The non-employee warrant derivative liability at September 30, 2007 had decreased from the $2,109,579 recorded as of December 31, 2006 which resulted in a change in fair value of derivatives of $1,896,244 on the Company’s books for the nine months ended September 30, 2007, which is recognized in other income or expense.Additionally, the Company recorded $523,705 as a derivative liability related to non-employee option grants after funding and a reduction of the derivative liability for a non-employee option exercise with a fair market value $101,565.The resulting non-employee warrant derivative liability at September 30, 2007was approximately $635,000. The determination of fair value for the non-employee options and warrants includes significant estimates by management including volatility of the Company’s common stock, and interest rates among other items.The recorded value of the non-employee options and warrants can fluctuate significantly based on fluctuations in the fair value of the Company’s common stock, as well as in the volatility of the stock price during the term used for observation and the term remaining for exercise of the options and warrants.The fluctuation in estimated fair value may be significant from period-to-period which, in turn, may have a significant impact on reported financial condition and results of operations. SUMMARY OF DERIVATIVES VALUES The following tabular information summarizes the change in value of the derivative instruments during the nine months ended September 30, 2007: In thousands: PIPE warrants derivative liability Debt features derivative liability Non- employee stock option/warrant derivative liability Total Derivative financial instruments at estimated fair value as of December 31, 2006 $ 2,434 $ 3,623 $ 2,110 $ 8,167 Non-employee option grants after funding — — 524 524 Non-employee option exercises after funding — — (102 ) (102 ) Change in estimated fair value of derivatives (1,295 ) 1,403 (1,897 ) (1,789 ) Transfer to additional paid in capital related to conversions — (1,498 ) — (1,498 ) Adoption of FSP EITF 00-19-2 — (516 ) — (516 ) Derivative financial instruments at estimated fair value as of September 30, 2007 $ 1,139 $ 3,012 $ 635 $ 4,786 The carrying value of the convertible debt as of September 30, 2007 was as follows: December 31, 2006 net value of convertible debt $ 565,775 Accretion of debt discount 1,060,033 Conversion of debt to common shares, net of $686,028 discount (404,403 ) September 30, 2007 net value of convertible debt $ 1,221,405 Note 6 – Stockholders’ Equity Common Stock Issuances In 2005, the Company issued 150,000 shares of common stock to employees and consultants in exchange for services rendered during the year. The fair value of approximately $31,500 (as determined by the quoted market price on day of issuance) for the services performed with $1,865 remaining in prepaid expenses as of December 31, 2006 as the services were performed in subsequent periods.During the nine months ended September 30, 2007, the Company expensed the remaining $1,865 in general and administrative expenses. 19 Table of Contents During the year ended December 31, 2006, the Company agreed to issue 100,000 shares of common stock to consultants in exchange for services to be rendered. The fair value of the common stock shares to be issued was determined to be $78,000 and was included in general and administrative expenses for the year ended December 31, 2006.The shares were issued in the nine months ended September 30, 2007. In February 2007, the Company entered into a two year strategic partnership with a third-party consultant in connection with developing e-commerce services.The Company agreed to pay the consultant 50,000 shares of common stock upon the execution of the agreement.The fair value of the common stock was determined to be approximately $26,500.Additionally, the Company issued the consultant 25,000 stock options under the Employee Stock Option Plan. (See Employee Stock Option Plan) In March 2007, the Company entered into a six month strategic alliance with a third-party consultant for assistance in public relations and investment banking services.In connection with this agreement, the Company issued 340,000 shares of common stock.The fair value of the common stock shares was determined to be approximately $153,000.During the nine months ended September 30, 2007, the Company and the consultant re-evaluated the contract and services rendered which resulted in the consultant returning to the Company 200,000 shares of common stock.As a result, the Company recorded net general and administrative expenses of approximately $63,000 for the nine months ended September 30, 2007. In April 2007, the Company entered into a one year strategic alliance with a third-party consultant for assistance in locating and obtaining additional funding.In connection with this agreement, the Company will negotiate compensation on a project by project basis.All compensation related to the agreement will be unregistered common shares of the Company. For services to date, the consultant received 400,000 unregistered shares.The fair value of the common stock shares was determined to be approximately $104,000 and is included in general and administrative expenses for the nine months ended September 30, 2007. In April 2007, the Company entered into an agreement with a third-party consultant to provide investor relation services for a one year period in exchange for 300,000 restricted shares and a $5,000 deferred retainer fee. The fair value of the restricted shares was determined to be approximately $84,000 and is included in general and administrative expenses for the nine months ended September 30, 2007. In May 2007, the Company entered into an agreement with a third-party consultant to provide legal services and to act as a strategic partner in locating and obtaining financing for the Company in exchange for 750,000 restricted shares. The fair value of the restricted shares was determined to be approximately $210,000 and is included in general and administrative expenses for the nine months ended September 30, 2007. In May 2007, the Company entered into a one year strategic alliance with a director to provide investor relations and other business consulting services. In connection with this agreement, the Company will negotiate compensation on a project by project basis. All compensation related to the agreement will be unregistered common shares of the Company. For services to date, the consultant received 334,000 unregistered shares. The fair value of the restricted shares was determined to be approximately $96,860 and is included in general and administrative expenses for the nine months ended September 30, 2007. During the nine months ended September 30, 2007, the Company issued promissory notes totaling $252,500 and granted 822,500 shares of common stock to third-party investors in exchange for proceeds of $252,500.Proceeds of $234,172 were allocated to the shares issued. 482,500 of these shares with a fair value of $131,387 are included in common stock shares to be issued as of September 30, 2007.An additional 15,000 shares with a value of $4,576 were issued to an investor.The related note was not finalized and the value of the shares is included in subscriptions receivable at September 30, 2007. In August 2007, the Company entered into a strategic alliance with a third-party consultant for promotional services in exchange for 325,000 restricted shares of common stock. The fair value of the restricted shares was determined to be approximately $94,250 and is included in general and administrative expenses for the nine months ended September 30, 2007.As of September 30, 2007, these shares had not been issued and are included in common stock shares to be issued. In August 2007, 30,000 shares of preferred stock were converted into 300,000 shares of common stock. Stock Options and Warrants In June 2005, the Company issued 25,000 warrants to a consultant. The consultant is also entitled to receive up to 850,000 options and warrants upon entering into three specific contracts on behalf of the Company. As of December 31, 2006, the consultant was successful in entering into two contracts on behalf of the Company and earned 350,000 of the available contingent options and warrants. During the nine months ended September 30, 2007 the Company extended the life of these options until July 2010.This extension was valued with an estimated fair value of $50,453 utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .45, expected life of 3 years, 112.8% volatility, and a risk-free interest rate of 4.53%.As a result of this issuance the Company recorded additional general and administrative expense of $50,453 for the nine months ended September 30, 2007.As of September 30, 2007, no further contracts have been completed and therefore 500,000 options and warrants remain contingent. 20 Table of Contents In July 2005, the Company entered into a promotion agreement with a third party. The promotion agreement provides for the issuance of up to 2,000,000 warrants to purchase common stock at exercise prices ranging from $.70 to $1.25 per share.Through December 31, 2006, the third party had earned 1,050,000 of these warrants. The remaining 950,000 warrants as per the promotion agreement are contingent upon the consultant’s completion of various project milestones, none of which were deemed probable at September 30, 2007.In exchange for each product integration, the Company shall pay the promoter 5% of the total net sales of the products included in the specified product integration and any other products appearing or depicted in the program featuring the product integration within one year of the new product airing or within six months of the existing product airing. The Company may also be obligated to pay a license royalty of 2.5% of certain sales as indicated in the promotion agreement.As of September 30, 2007, none of these events have occurred and management is unable to estimate when these events will occur, thus these warrants are not deemed to be issued and outstanding as of September 30, 2007. In January 2007, the Company entered into a 12 month consulting agreement for investor and public relations services.Under the terms of the agreement, the consultant can earn up to 250,000 cashless stock options at an exercise price of $1.30 with a 3 year life.In January 2007, the consultant earned 83,333 of these options.These awards were valued at the estimated fair value of $29,792, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .68, expected life of 3 years, 102.2% volatility, and a risk-free interest rate of 4.85%.In February 2007, the consultant earned an additional 83,333 of these options.These awards were valued at the estimated fair value of $16,634, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .47, expected life of 2.91 years, 100.1% volatility, and a risk-free interest rate of 4.55%.As a result of these issuances the Company recorded general and administrative expense of $46,426 for the nine months ended September 30, 2007. In February 2007, the Company entered into a 12 month consulting agreement for investor and public relations services.Under the terms of the agreement, the consultant was given 100,000 stock options which are exercisable immediately at an exercise price of $1.30 with a 3 year life.This award was valued at the estimated fair value of $31,977, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .63, expected life of 3 years, 101.7% volatility, and a risk-free interest rate of 4.87%.During the nine months ended September 30, 2007, the Company expensed $21,318 in general and administrative expenses and had $10,659 remaining in prepaid expenses as of September 30, 2007. In May 2007, a non-employee consultant exercised 400,000 stock options utilizing the cashless stock option feature.The fair value of the options at time of issuance was determined to be $101,565. Due to an error the consultant received too many shares under the cashless exercise.As of September 30, 2007, the Company had a $40,000 subscription receivable related to this over issuance of shares. In June 2007, the Company entered into two 12 month consulting agreements for the production and distribution of video commercials and webcasts.Under the terms of these agreements, the consultants can each earn up to 200,000 stock options at exercise prices ranging from $ .25 - $1.00 with a 2 year life.Upon signing the agreements, the consultants each earned 50,000 of these options with an exercise price of $. 25.These awards were valued with a total estimated fair value of $30,572, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .44, expected life of 2 years, 108.4% volatility, and a risk-free interest rate of 4.97%.As a result of these issuances the Company recorded general and administrative expense of $30,572 for the nine months ended September 30, 2007.As of September 30, 2007, none of the events for the contingent options had occurred and management is unable to estimate when these events will occur, thus these options are not deemed to be issued and outstanding as of September 30, 2007. In June 2007, the Company entered into a 12 month consulting agreement for assistance in obtaining national media coverage.Under the terms of the agreement, the consultant can earn up to 200,000 stock options at an exercise price of $.53 with a 2 year life.Upon signing the agreement, the consultant earned 100,000 options.This award was valued with an estimated fair value of $18,632, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .37, expected life of 2 years, 109.4% volatility, and a risk-free interest rate of 5.08%.As a result of this issuance the Company recorded general and administrative expense of $18,632 for the nine months ended September 30, 2007.Under the terms of the agreement, the consultant was required to provide a substantive marketing event (as determined by management) to earn the remaining 100,000 options.This event was deemed to have occurred in June 2007.These awards were valued with an estimated fair value of $35,348 utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .58, expected life of 2 years, 111.6% volatility, and a risk-free interest rate of 4.87%.As a result of this issuance the Company recorded additional general and administrative expense of $35,348 for the nine months ended September 30, 2007. In June 2007, the Company entered into a 12 month consulting agreement for assistance in obtaining national media coverage.Under the terms of the agreement, the consultant can earn up to 200,000 stock options at an exercise price of $.53 with a 2 year life.Upon signing the agreement, the consultant earned 100,000 options.This award was valued with an estimated fair value of $18,632, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .37, expected life of 2 years, 109.4% volatility, and a risk-free interest rate of 5.08%. As a result of this issuance the Company recorded general and administrative expense of $18,632 for the nine months ended September 30, 2007.Under the terms of the agreement, the consultant is required to provide a substantive marketing event (as determined by management) to earn the remaining 100,000 options.As of September 30, 2007, this event for the contingent options had not occurred and management was unable to estimate when this event will occur, thus these options are not deemed to be issued and outstanding as of September 30, 2007. 21 Table of Contents In June 2007, the Company entered into a two year consulting agreement for investor and talent acquisition services.Under the terms of the agreement, the consultant was given 500,000 stock options which are exercisable immediately at an exercise price of $ .53 with a 2 year life.This award was valued at the estimated fair value of $122,784, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .45, expected life of 2 years, 109.1% volatility, and a risk-free interest rate of 5.03%.During the nine months ended September 30, 2007, the Company expensed $20,464 in general and administrative expenses and had $102,320 remaining in prepaid expenses as of September 30, 2007. In July 2007, the Company agreed to issue an additional 250,000 warrants to a consultant in connection with the development of a video Vlog.These additional warrants are exercisable immediately at an exercise price of $2.00 with a 3 year life.This award was valued at the estimated fair value of $46,795, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .45, expected life of 3 years, 110.7% volatility, and a risk-free interest rate of 5.02%.During the nine months ended September 30, 2007, the Company expensed $46,795 in general and administrative expenses related to these warrants. In August 2007, the Company entered into a two year consulting agreement for marketing services.Under the terms of the agreement, the consultant was given 20,000 stock options which are exercisable immediately at an exercise price of $ .38 with a 2 year life.Additionally, the consultant can earn up to 500,000 additional stock options at market price upon reaching certain marketing milestones.As of September 30, 2007, 200,000 of these additional stock options had been earned and another 100,000 options were deemed probable.These awards were valued at the estimated fair value of $46,835, utilizing the Black-Scholes option pricing model with the following assumptions: stock price range from $ .22 - $.29, expected life of 2 years, 111.3% to 112.9% volatility, and a risk-free interest rate ranging from 3.97% to 4.15%.During the nine months ended September 30, 2007, the Company expensed $43,614 in general and administrative expenses and had $3,221 remaining in prepaid expenses as of September 30, 2007. In August 2007, the Company entered into two year consulting agreement for marketing services.Under the terms of the agreement, the consultant could earn up to 400,000 options, with an exercise price of $.53 and a 3 year life, for achieving two separate milestones.In September 2007, the first milestone was reached and the consultant was issued 200,000 options.This award was valued at the estimated fair value of $48,376, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .38, expected life of 3 years, 112.5% volatility, and a risk-free interest rate of 4.45%.During the nine months ended September 30, 2007, the Company expensed $48,376 in general and administrative expenses related to these warrants.As of September 30, 2007, the event for the remaining contingent options had not occurred and management was unable to estimate when this event will occur, thus these options are not deemed to be issued and outstanding as of September 30, 2007. In August 2007, the Company entered into a two year consulting agreement for assistance in placing Sweet Success products in a nationally known restaurant chain.Under the terms of the agreement, the consultant was given 100,000 stock options which are exercisable immediately at an exercise price of $ .53 with a 2 year life.This award was valued at the estimated fair value of $18,335, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .36, expected life of 2 years, 112.5% volatility, and a risk-free interest rate of 4.45%.During the nine months ended September 30, 2007, the Company expensed $18,225 in general and administrative expenses related to these warrants.Additionally, the consultant can earn up to 300,000 additional stock options at market price upon reaching certain marketing milestones.As of September 30, 2007, the events necessary for the remaining contingent options to be earned had not occurred and management was unable to estimate when this event will occur, thus these options are not deemed to be issued and outstanding as of September 30, 2007. During the nine months ended September 2007, the Company issued shares in conjunction with a debt financing which were potentially dilutive to the contractual exercise price of the 5,272,331 warrants associated with the convertible debt.This potential dilution would lower the exercise price on the warrants to an estimated $.23.This lower exercise price is reflected in the tabular information below. 22 Table of Contents A summary of the option and warrant activity is as follows: Warrants Options Number of Shares Weighted- Average Exercise Price Number of Shares Weighted- Average Exercise Price Outstanding December 31, 2006 7,897,331 $ 1.07 4,125,000 $ 0.49 Granted 250,000 2.00 1,870,000 0.61 Exercised — — (400,000 ) 0.10 Outstanding September 30, 2007 8,147,331 $ 0.52 5,595,000 $ 0.55 Exercisable September 30, 2007 8,147,331 $ 0.52 5,411,667 $ 0.55 Weighted average fair value of options and warrants granted September 30, 2007 $ .19 $ 0.25 The following table summarizes information for options as of September 30, 2007: Range of Exercise Prices Number Outstanding Weighted Average Contractual Life Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.17 - $0.40 2,020,000 2.2 $ 0.27 1,920,000 $ 0.27 $ 0.50 - $0.60 2,070,000 1.7 0.54 2,070,000 0.54 $ 0.70 - $1.30 1,405,000 2.8 0.91 1,321,667 0.89 $ 1.50 100,000 3.0 1.50 100,000 1.50 5,595,000 2.2 $ 0.55 5,411,667 $ 0.55 The following table summarizes information for warrants outstanding and exercisable at September 30, 2007: Range of Exercise Prices Number Outstanding Weighted Average Contractual Life Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.31 5,272,331 4.90 $ 0.23 5,272,331 $ 0.23 $ 0.35 - $0.80 1,550,000 2.33 0.66 1,550,000 0.66 $ 1.30 1,000,000 2.24 1.30 1,000,000 1.30 $ 2.00 250,000 2.82 2.00 250,000 2.00 $ 3.00 75,000 0.25 3.00 75,000 3.00 8,147,331 3.97 $ 0.52 8,147,331 $ 0.52 Employee Stock Option Plan (the Plan) In February 2007, the Company entered into a one year strategic partnering agreement related to e-commerce activities.Under the terms of the agreement the consultant will receive 50,000 shares of common stock (see Common Stock Issuances), 25,000 stock options, with an exercise price of $.53, issued under the Plan vesting immediately with a three year option term, and cash commissions based on sales on certain e-commerce sites.These options to the consultant were valued at the estimated fair value of $8,540, utilizing the Black-Scholes option pricing model with the following assumptions: stock price $ .53, expected life of 3 years, 100.9% volatility, and a risk-free interest rate of 4.74%.The company recorded $8,540 of general and administrative expense for the nine months ended September 30, 2007. 23 Table of Contents The Company records compensation expense for employee and director stock options based on the estimated fair value of the options on the date of grant using the Black-Scholes option pricing formula with following weighted average assumptions: Nine months ended September30, 2007 Dividend yield 0.0 % Expected volatility 114.5 % Risk free interest rate 4.7 % Expected lives 5.06 years The expected volatility is based primarily on historical volatilities of similar entities.The expected dividend yield is 0% as the Company has historically not paid cash dividends on its common stock.The risk-free interest rates for periods within the contractual life of the option are based on the U.S. Treasury yield curve in effect at the time of grant.The Company has chosen to estimate expected life using the simplified method as defined in Staff Accounting Bulletin 107, rather than using its own historical expected life as there has not been sufficient history to allow the Company to better estimate this variable. A summary of the option and warrant activity is as follows: Number of Shares Weighted- Average Exercise Price Outstanding December 31, 2006 132,500 $ 0.71 Granted 1,105,000 0.54 Forfeited (132,500 ) (0.71 ) Outstanding September 30, 2007 1,105,000 $ 0.54 Exercisable September 30, 2007 1,038,333 $ 0.53 Weighted average fair value of options granted September 30, 2007 $ 0.44 The following table summarizes information for the options issued under the Plan as of September 30, 2007: Range of Exercise Prices Number Outstanding Weighted Average Contractual Life Weighted Average Exercise Price Number Exercisable Weighted Average Exercise Price $ 0.53 1,005,000 4.5 $ 0.53 1,005,000 $ 0.53 $ 0.61 100,000 9.4 0.61 33,333 0.61 1,105,000 5.0 $ 0.54 1,038,333 $ 0.53 At September 30, 2007, there was $34,322 of total unrecognized compensation expense related to nonvested shares granted to employees and directors under the Plan. That cost is expected to be recognized over a weighted-average period of 1.35 years. During the nine months ended September 30, 2007, the Company recorded share-based compensation expense for employees and directors of $438,615 or $0.02 per share, under the provisions of SFAS 123R.The share-based compensation expense was the result of the removal of $5,544 in share-based compensation expense previously recorded related to the forfeited shares, netted against the $444,159 of share-based compensation expense for the new stock option issuances. The Company also has 230,000 options which may be issued to employees upon the completion of certain milestones.As of September 30, 2007, the options were not deemed to be probable under the provisions of SFAS 123R. 24 Table of Contents Note 7 – Commitments and Contingencies Operating Leases Prior to November 1, 2006, the Company leased space on a month to month basis. Effective November 1, 2006, the Company contracted for expanded corporate office space under a 36 month lease for approximately $4,500 per month. Rent expense was approximately $40,000 and $24,000 for the nine months ended September 30, 2007 and the year ended December 31, 2006, respectively. Future minimum lease payments at September 30, 2007 under the operating lease referred to above are as follows: Three months ended December 31, 2007 $ 13,440 Year ended December 31, 2008 53,762 Year ended December 31, 2009 45,834 $ 113,036 Employment Contracts In June 2005, the Company executed a five year employment contract with Mr. Gallagher providing for his employment as Chairman and Chief Executive Officer, contingent upon obtaining $5,000,000 in funding, which was subsequently reduced to $3,000,000 and satisfied by the Company’s $3,300,000 private placement completed in August 2006.Mr. Gallagher’s employment contract provides for an annual salary of $225,000, $280,000, $335,000 and $400,000 in years 2006 through 2009 respectively, annual bonuses to be determined by the Board of Directors, a $1,200 per month car allowance and participation in any other benefits that the Company may offer. The Company also is to pay premiums for a $500,000 life insurance payable to a beneficiary selected by Mr. Gallagher and reimburse him for disability insurance premiums covering 50% of his base salary. The employment contract contains non disclosure and non competition clauses.The Company may terminate Mr. Gallagher’s employment during the term of his contract, with or without cause; however, termination without cause or for good reason, as defined in the agreement, other than disability or death, would result in a lump sum payment equal to his fixed salary for the remainder of the employment contract term.If a change in control, as defined in the agreement, occurs then he will receive a lump sum payment equal to his fixed salary, including any unpaid fringe benefits and earned bonus, for the longer of (i) the remainder of the employment agreement term or (ii) a period of 18 months after such termination.Should the agreement terminate due to death or disability, the Company will pay 50% of the fixed salary for the remaining term of the contract.Beginning February 26, 2007, the Company continued to accrue obligations to Mr. Gallagher under this contract but is deferring payment until financing is obtained. In June 2005, the Company executed a five year employment contract with Mr. Williamson providing for his employment as President, contingent upon obtaining $5,000,000 in funding, which was subsequently reduced to $3,000,000 and satisfied by the Company’s $3,300,000 private placement completed in August 2006.Mr. Williamson’s employment contract provides for an annual salary of $200,000, $240,000, $260,000 and $320,000 in years 2006 through 2009 respectively, annual bonuses to be determined by the Board of Directors, 500,000 stock options with an exercise price of $.35 (see Note 6), a $1,200 per month car allowance and participation in any fringe benefits that the Company may offer.The Company also is to pay premiums for a $500,000 life insurance payable to a beneficiary selected by Mr. Williamson and reimburse him for disability insurance premiums covering 50% of his base salary. The employment contract contains non disclosure and non competition clauses. The Company may terminate Mr. Williamson’s employment during the term of his contract, with or without cause; however, termination without cause or for good reason as defined in the agreement, other than disability or death, would result in a lump sum payment equal to his fixed salary for the remainder of the employment contract term.If a change in control, as defined in the agreement, occurs then he will receive a lump sum payment equal to his fixed salary including any unpaid fringe benefits and earned bonus, for the longer of (i) the remainder of the employment agreement term or (ii) a period of 18 months after such termination.Should the agreement terminate due to death or disability, the Company will pay 50% of the fixed salary for the remaining term of the contract.Beginning February 26, 2007, the Company continued to accrue obligations to Mr. Williamson under this contract but is deferring payment until financing is obtained. Finders Fees The Company has committed to pay a finder’s fee of 10% of the cash proceeds of all PIPE warrants exercised. This fee will range from $0 - $540,000. As none of the PIPE warrants have been exercised, the Company has not recorded a liability for such fees. In March 2007, the Company engaged a third party firm to provide capital funding services on a non-exclusive basis, including serving as an investment banking liaison, and acting as capital consultant for a six month period.In exchange for these services, the Company agreed to pay a success fee of 7% of all capital raised or of any merger or acquisition transaction value. 25 Table of Contents The Company entered into a twelve month non-exclusive consulting agreement in August 2007 with an outside firm to obtain convertible debt in the amount of $3,000,000.Compensation will be 7% of transaction value and 1% of the fully diluted outstanding common shares of the Company for every one million dollars of funding obtained. In September2007, the Company entered into a non-exclusive agreement with a third party firm to secure debt and equity funding from outside institutions, security firms, venture capital firms, investment bankers and strategic and joint venture partners.In exchange for these services, the Company agreed to pay a fee of 3% of all capital raised and accepted by the Company. Note 8 – Subsequent Events In October 2007, the Company entered into a financial advisor agreement with an outside firm to provide services in raising capital through the placement of the Company’s securities with accredited individuals and institutions.The Company will reimburse the advisor based on the transaction value of any securities placed, including placement fees, banking fees and stock warrants.This agreement will be effective for a nine month period. In October 2007, the Company entered into a one year consulting agreement for corporate planning and assistance in raising capital in the form of debt and/or equity.The consultant will be compensated by receiving up to one million restricted common shares of Sweet Success Enterprises, Inc. with piggyback registration rights based on performance. In October 2007, the Company issued notes payable totaling $130,000 in exchange for proceeds of $100,000.The unsecured notes have a three year term with 6% annual interest payable at maturity.The holder has the right to convert the principal and accrued interest into fully paid and nonassessable shares of the Company’s common stock. In October 2007, the Company issued stock warrants to a third party authorizing them to purchase all or part of 400,000 shares of the Company’s fully paid non-assessable common stock for $2.50 per share.The warrants are exercisable anytime until October 5, 2012. In October 2007, the Company issued notes payable totaling $10,000 in exchange for proceeds of $10,000.The unsecured notes have a one year maturity with an interest rate of 8%.As additional consideration, the holder shall receive 40,000 shares of the Company’s unregistered common stock for each $10,000 loaned to the Company. In October 2007, the Company entered into a financial public relations agreement with a third party to provide assistance in press releases, audio interviews, market updates, provide interactive profile to investors and feature the Company in internet chat broadcasts.Initial payment for services will be $7,000 cash or $10,000 of the Company’s common stock.This agreement is to be effective for a thirty day period. In October 2007, the Company amended an agreement with a consultant for assistance in placing Sweet Success products in a nationally known restaurant chain.The amendment reduced the option exercise price from $0.53 to $0.24.All options expire 24 months following their issuance. In October 2007, the Company issued 300,000 stock warrants to a consultant at $.53 for assistance in providing funding for the company. In October 2007, the Company issued 100,000 stock warrants at $.53 to a consultant for providing clinical trials on the company’s GlucaSafe product. In October 2007, the Company issued 25,000 shares of common stock to a consultant for assistance in providing funding for the company. In October 2007, the Company issued 150,000 stock options to a consultant for services provided as part of his consulting agreement. 26 Table of Contents Item 2:Management’s Discussion and Analysis or Plan of Operation The following discussion of our financial condition and results of operations should be read in conjunction with the financial statements and related notes to the financial statements included elsewhere in this filing as well as with Management’s Discussion and Analysis or Plan of Operation contained in the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006 filed with the Securities and Exchange Commission on February 14, 2007. Forward Looking Statements This discussion and the accompanying financial statements (including the notes thereto) may contain “forward-looking statements” that relate to future events or our future financial performance, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The forward looking statements are based on the Company’s current expectations and beliefs concerning future developments and their potential effects on the Company. These statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. These risks and other factors include, among others, those listed under “Risk Factors” in Part II Item 1a. and those included elsewhere in this filing.For a more detailed discussion of risks and uncertainties, see the Company’s public filings made with the Securities and Exchange Commission. The Company undertakes no obligation to publicly update any forward-looking statements. Overview In July 2005, the Company reformulated and reintroduced the Sweet Success product line initially through two food retailers in Las Vegas, Nevada and 21 retailers in Texas. The reformulated product offered in these and other retail stores, as well as through on-line retailers,is the Company’s new Sweet Success “Fuel For Health”, formerly branded as “Complete Fuel,” premium priced ready-to-drink beverage. The Company believes that the Fuel For Health formula is responsive to contemporary consumers’ interest in nutritional and healthful products that can serve simply as a good tasting drink or as a food supplement.Our product family has grown to seven all-natural healthy beverages with an overall target audience of 4 - 64 year olds: · Vita-Tein™
